Title: Enclosure: Legislative Council Recommendations, 17 August 1804
From: 
To: 



                  Persons recommended by Governor Claiborne for members of the Legislative Council of the Orleans Territory.
                  In the City of New-Orleans
                  Benjamin Morgan, Colonel Bellechasse and Doctor John Watkins.—For particulars respecting these gentlemen I refer you to my letter of the 29th. May last.
                  Doctor Robert Dow, a native of Scotland; many years established in this country a practicing physician highly respected—Speaks French well.
                  William Kenner, an American merchant possessing considerable property in the city; a man of good understanding.—Speaks French.
                  William Donaldson by birth an Englishman Several years a merchant, of respectability and property—Speaks French fluently.
                  James Pitot; a wealthy French merchant long established in the City said to possess general information, and popular among his countrymen: He has received from me the appointment of Mayor on the recommendation of the Municipality—Speaks English pretty well
                  Le Breton D’Orgenoi, a French Creole of respectability; planter,—Speaks English.
                  Peter Petit a long established and respectable merchant—Speaks the three languages.
                  On the coast between Manshac and the City 
                  James Mather a native of England who has resided in this country a number of years on a valuable plantation; a sensible well informed man highly respectable—Speaks French.
                  
                  Nachitoches
                  Doctor John Sibley a native American in the practice of medicine, of handsome talents and information, much esteemed; a man of firmness and in good circumstances.
                  Opelousas
                  William Wykoff, and Theophilus Collins, both Americans of wealth, sense and respectability, long resident in the country, and it is presumed conversant with its language.
                  Point Coupé
                  Julian Poydrass;—for the character of this gentleman, I again refer you to my letter of the 29th May. 
                  Samuel Young, an American, a rich planter Speaks French; but not a favorite, at least in New-Orleans.
                  Opposite Baton Rouge
                  William Wykoff Junior, an American, a long time a merchant in the City, and now retired to a valuable plantation is much esteemed and Commandant of the district.—Speaks French well.
                  Atakapas
                  Messrs Loviell, Dubuche and Foutenet french planters of long and good Standing in the country, said to be opulent but do not understand English Also Mr. Durall who Speaks English; a man of high respectability.
                  Omitted among the New-Orleans delegates 
                  Francis Duplessis, a French merchant of long and high Standing Speaks english
                  
               